Per Curiam.

This court in its discretion will ordinarily
refuse to issue a writ of mandamus where relator has an adequate remedy in the ordinary course of the law. State, ex rel. Libbey-Owens-Ford Glass Co., v. Industrial Commission, 162 Ohio St. 302. Relator may bring an action at law against the city in the Court of Common Pleas to recover the compensation he alleges that he is entitled to for official services rendered to the municipal corporation. Gobrecht v. Cincinnati, 51 Ohio St. 68.

Writ denied.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.